Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-26 are pending in the case. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7, each recite, “the unique identifiers comprise … a unique identifier for each data tagging element”. It is unclear whether there is a one-to-many a or one-to-one correspondence between the unique identifier(s) and each tagging element, rendering the claims indefinite. 
	Examiner recommends amending “the unique identifiers comprise … a unique identifier for each data tagging element” to “the unique identifiers comprise … a respective unique identifier for each data tagging element”. Examiner further recommends adding language to distinguish between “the unique identifiers comprise”, “unique identifier for the document template” and “unique identifier for each data tagging element”.

Claims 1 and 7, each recite, “at least one content control for the at least one data tagging element comprises at least one text variant defined for the at least one content control”. It is unclear whether there is a one-to-many a or one-to-one correspondence between content control and data tagging element and whether there is a one-to-many a or one-to-one correspondence between text variant and content control, rendering the claims indefinite. 

	Claims 2 and 8, each recite, “at least one weighting for each at least one text variant”. It is unclear whether there is a one-to-many a or one-to-one correspondence between the weighting and each text variant, rendering the claims indefinite. 

	Claims 3 and 9, each recite, “a score for client data corresponding to each at least one text variant”. It is unclear whether there is a one-to-many a or one-to-one correspondence between the score and each text variant, rendering the claims indefinite. 
	
	Claims 13, 15, 20 and 22, each recite, “the normative form content including normative form content for each data tagging element” and “the normative form content …at least one text content word or phrase”. It is unclear whether there is a one-to-many a or one-to-one correspondence between normative form content for each data tagging element and at least one text content word or phrase, rendering the claims indefinite. 

	Claim(s) 2-6, 8-12, 14-19 and 21-26 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 7, 13 and 20 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).


Double Patenting
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 9, 11, 12, 16-21, 24-30, 33 and 34 of U.S. Patent No. US 10/733,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are each generic to (broader than) a claim U.S. Patent No. US 10/733,366 B2 (referred to as ‘336) and are anticipated by the claim.

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
With regards to claims 1, 2 and 3 of the instant application, they are broader than claim 1 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claim 4 of the instant application, it is broader than claim 3 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claim 5 of the instant application, it is broader than claim 4 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claim 6 of the instant application, it is broader than claim 8 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claims 7, 8 and 9 of the instant application, they are broader than claim 9 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claim 10 of the instant application, it is broader than claim 1 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claim 11 of the instant application, it is broader than claim 12 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claim 12 of the instant application, it is broader than claim 16 of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."

With regards to claims 13-17 of the instant application, they are broader than claims 17-21 respectively of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claims 18 and 19 of the instant application, they are broader than claims 24 and 25 respectively of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."

With regards to claims 20-24 of the instant application, they are broader than claims 26-30 respetively of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."
With regards to claims 25 and 26 of the instant application, they are broader than claims 33 and 34 respectively of ‘366. Thus, since the more specific ‘anticipates’ the broader, the claims are not patentably distinct. (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))."

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178